Citation Nr: 1121703	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was previously before the Board in September 2010 wherein the Board denied the benefits sought on appeal.  The appellant appealed the Board's September 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in March 2011, granting the Joint Motion, and returned the case to the Board.  The Board notes that the September 2010 decision also denied the appellant's claims to reopen a claim for service connection for a stomach disability, to include ulcers; entitlement to an increased evaluation for bilateral hearing loss; and entitlement to an increased evaluation for left eye vision loss.  The Joint Motion reflects that the appellant did not appeal those issues, and thus, they are not before the Board. 

In April 2011, the Board received statements from the appellant dated in March 2011.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2010).  In a written statement dated in March 2011, the appellant waived RO consideration of the new evidence.  Thus, the Board finds no prejudice to the appellant in proceeding to adjudicate this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that the Board did not provide adequate consideration of whether all of the appellant's service-connected disabilities taken together, and in light of prior occupational and educational history, preclude him from gainful employment.  The Joint Motion specifically stated that the Board needs to consider whether the record contains a medical opinion that adequately addresses the issue of the effect of all of the appellant's service-connected disabilities on his ability to work.  

The appellant was seen for an audiological examination in August 2009.  The August 2009 VA examiner found that the appellant's hearing loss and tinnitus should not impact the appellant's ability to perform all types of physical or sedentary jobs to the degree as to render him unemployable.  The examiner specifically noted that she was only considering the current hearing loss and tinnitus without regard to the appellant's age and other physical impairments.  The appellant was also seen for a vision VA examination in August 2009.  The August 2009 vision examiner opined that because of geographic atrophy in the left eye, the appellant had no central vision in his left eye, and thus could not perform jobs/activities which require stereopsis (ability to judge depth, distance).  Although the August 2009 VA examiners provided opinions as to the effect of the appellant's bilateral hearing loss, tinnitus and left eye vision loss on his employability, there is no examination of record providing an opinion that addresses the effect of all three of the appellant's service-connected disabilities, in combination, on his ability to work.  Consequently, the Board finds that the evidence of record is inadequate to determine whether the appellant is entitled to TDIU.  

In a March 2011 statement, the appellant stated that he had just been discharged from the hospital.  He stated that all of his medical care is at the VA Medical Center in Lexington, Kentucky.  The VA treatment records in the file only date to December 2009.  As the appellant has indicated that he was recently hospitalized, the appellant's complete VA treatment records from December 2009 to present may be relevant to his claim for TDIU.  

In the March 2011 statement, the appellant stated that he is also service-connected for headaches, rated as 10 percent disabling, and depression, rated as 10 percent disabling.  He stated that his combined disability rating is 70 percent.  In contrast, the most recent rating decision of record, from September 2009, does not reflect that the appellant is service-connected for depression or headaches, and indicates that the appellant had a combined rating of 60 percent.  The appellant's statements indicate a new rating decision has been issued granting service connection for depression and headaches.  The VA Computerized Locator System (VACOLS) also reflects that the appellant has been granted service connection for an adjustment disorder with depressed mood and headaches.  As the rating decision granting service connection for those disabilities has not been associated with the claims file, it is likely located in a temporary folder at the regional office.  The rating decision is relevant to the appellant's claim for TDIU.  Thus, the AOJ should associate the appellant's temporary folder with his claims folder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all of the appellant's VA treatment records from December 2009 to present, including records from in-patient treatment at the VA Medical Center in Lexington, Kentucky.  If no records are available, the claims folder must indicate this fact.

2.  Obtain the appellant's temporary folder from the Louisville, Kentucky, regional office and/or VA Appeals Management Center (AMC) and incorporate it into the claims file, to include any rating decisions dating from September 2009 to present.

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the appellant is unable to follow or maintain a substantially gainful occupation by reason of his service-connected disabilities, in combination, to include bilateral hearing loss, left eye vision loss, tinnitus, and any other service-connected disabilities, to include headaches and adjustment disorder with depressed mood.   

The VA clinician is requested to provide a thorough rationale for the opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

4. Thereafter, readjudicate the issue on appeal of entitlement to a TDIU.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

